 In the Matter Of WILMINGTON TERMINAL WAREHOUSE COMPANY,ALEXANDER SPRUNT & SON, INC., WATERFRONT HANDLING COMPANY,CHAMPION COMPRESS & WAREHOUSE COMPANY, INC,andINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, CIOCase No. 5-R-2207.-Decided May27, 1946Messrs Thornton H. BrooksandKenneth M. Brim,of Greensboro,N. C., for the Company.Mr. James C Simone,of Newport News, Va., andMr. B. E Davis,ofWilmington, N. C., for the CIO.Mr. V. E Townsend,of Jacksonville, Fla., andMessrs. Perry Harvey,David McWhite,andEzekialWilliams,ofWilmington, N. C., for theAFL.Mr. A Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon an amended petition duly filed by Industrial Union of Marineand ShipbuildingWorkers of America, CIO, herein called the CIO,alleging that a question affecting commerce had arisen concerning therepresentation of employees ofWilmington Terminal Warehouse Com-pany,Alexander Sprunt & Son, Inc., Waterfront Handling Company,and Champion Compress & Warehouse Company, Inc., all of Wil-mington,North Carolina, herein called the Companies,' the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Mortimer H. Freeman, Trial Examiner. The hearing washeld atWilmington, North Carolina, on March 28, 1946. The Com-panies, the CIO, and International Longshoremen's Association, AFL,herein called the AFL, appeared and participated. All parties were'In addition to the above-named companies,the petition also named two other compan es,Wilmington Shipping Company and Wilmington Oil & Fertilizer Co., the names of whichwere stricken from the petition at the hearing upon motionof the CIO68 N. L. R. B, No 35.299 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. The motions to dismiss the proceeding filedby the Companies and the AFL, are granted and the motion to dismissthe AFL's intervention, filed by the CIO, is denied for reasons herein-after stated. All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESWilmington TerminalWarehouse Company, a North Carolina cor-poration, has its principalofficeand place of business in Wilmington,North Carolina, where it is engaged in operating warehouses for thestorage of fertilizer materials, tobacco, lumber, and general cargo. Dur-ing the fiscal year ending June 30, 1945, Wilmington Terminal Ware-house Company exported 98,974 tons of products, of which approxi-mately 90 percent was received at the warehouse in Wilmington frompoints outside the State of North Carolina.Alexander Sprunt & Son, Inc., a corporation with its principal officeand place of business in Wilmington, North Carolina, is engaged inthe buying and selling of cotton, a substantial portion of which is re-ceived from points outside the State of North Carolina and stored inWilmington by Champion Compress & Warehouse Company, Inc., awholly owned subsidiary of Alexander Sprunt & Son, Inc. In past years,a substantial quantity of the cotton sold by Alexander Sprunt & Son,Inc., has been exported from Wilmington to points outside the State ofNorth Carolina.Waterfront Handling Company, a North Carolina corporation, hasitsprincipal office and place of business in Wilmington, North Carolina,where it is engaged solely in the business of supplying labor to water-front operators who handle and store various goods and products. Ofsuch goods and products, a substantial amount is both received anddelivered in interstate commerce..Champion Compress & Warehouse Company, Inc., a North Carolinacorporation and a wholly owned subsidiary of Alexander Sprunt &Son, Inc., has its principal office and place of business in Wilmington,North Carolina, where it is engaged in the operation of warehousesfor the storage and handling of cotton, tobacco, sugar, and miscellane-ous products. During the past year, Champion Compress & WarehouseCompany, Inc., stored substantial amounts of cotton, sugar, and tobacco WILMINGTOIJ TERMINALWAREHOUSE COMPANY301which were received at its Wilmington warehouse from points outsidethe State of North Carolina. Of the items reshipped from storage, allof the tobacco has been customarily shipped to points outside the Stateof North Carolina.The Companies admit that they are engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDIndustrialUnion of Marine and Shipbuilding Workers of America,affiliated with the Congress of Industrial Organizations, is a labor organi-zation admitting to membership employees of the Companies.InternationalLongshoremen's Association, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to membershipemployees of the Companies.III.THE ALLEGED QUESTION CONCERNING REPRESENTATION;THE ALLEGED APPROPRIATE UNITOn November 28, 1945, the CIO requested that the Companiesrecognize it as exclusive bargaining representative for the warehouseemployees of each of the Companies concerned. The Companies deniedtheCIO's request upon the ground that they had a collective bar-gaining agreement with the AFL. Both the Companies and the AFLurge the contract as a bar to the present proceeding. In reply thereto,the CIO contends that the contract was, so far as warehouse employeesare concerned, substantially incomplete at the date of the CIO's requestfor recognition and also that AFL, at the time the contract was executed,did not represent a majority of the warehouse employees involvedherein.The contract relied upon by the Companies and the AFL is anexclusive bargaining agreement executed on November 12, 1945, andeffective until September 30, 1947. As originally executed the contractapplied only to longshoremen and did not extend to employees in ware-house classifications.However, on the day of execution, the contractwas amended by written memorandum to cover warehouse employeesin all respects other than the wage scale and job classifications containedtherein? In addition thereto, the parties on this occasion orally agreedin the presence of a commissioner from the U. S. Conciliation Servicethat, if they should not be able to agree upon a wage scale and job classi-fications for warehouse employees, they would submit such issues to final2Althoughthe contract as of November 12, 1945, contained no specific wage scale forwarehouse employees,itprovided in effect longshoremen's rates for certain work customarilydone by warehouse employees in trucking merchandise to and from the warehouse and dock. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitration under the arbitration procedure established by the writtenagreement.Although the latter agreement did not, at the time of itsexecution, resolve all issues then outstanding between the parties, suchagreement was, nevertheless, a binding contract which settled a substantialnumber of questions relating to collective bargaining.3 Under these cir-cumstances, and particularly in view of the contemporaneous agree-ment to refer to arbitration the only remaining issue between the partiesto the written agreement, we are of the opinion that the contract ofNovember 12, 1945, as amended by the memorandum of the same date,constitutes a valid exclusive bargaining agreement applicable to the ware-house employees herein concerned.4In regard to the further contention of the CIO that the AFLdid not, on the date when the contract was executed, represent a ma-jority of the warehouse employees of the Companies, it is the practiceof the Board in representation cases, at least so far as the question ofa bar to the proceeding is concerned, to presume the legality of a col-lective bargaining agreement and to refuse to admit evidence on thequestion whether, at the time the contract was executed, a majority ofthe employees covered by such contract had designated the contractingunion as their bargaining representative.5 Accordingly, the contentionof the CIO is rejected.Since it does not appear that the CIO made any claim of repre-sentation to the Companies prior to the execution of their contract withtheAFL, we find that the contract constitutes a bar to a presentdetermination of representatives.Moreover, although the bargaininghistory of the Companies together with that of similar concerns else-where in the industry does not preclude the establishment of a separateunit for warehouse employees, the inappropriateness of such a unit forthe employees of the Companies is indicated by the frequent and sub-stantial interchange of such employees between longshore and ware-house work.We shall, accordingly, dismiss the petition filed by theCIO in the instant proceeding.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representatives of8A collective bargaining agreement which, although not determinative of all issues, settles asubstantial number of questions relating to collective bargaining is sufficiently complete to operateas a bar to a representation proceeding.SeeMatter of Pullman Standard Car ManufacturingCompany,51N. L. R. B. 661.SeeMatterof PullmanStandard Car Manufacturing Company, supra,Matter of DeBarde-leben Coal Corporation,51N. LR. B. 1412, 1414.SepMatter of The LamsonBrothers Company,59N L R B.1561;Matter of United StatesRubber Company,62 N. L.R. B. 795. WILMINGTON TERMINAL WAREHOUSE COMPANY303employees ofWilmington TerminalWarehouse Company, AlexanderSprunt & Son, Inc., Waterfront Handling Company, and ChampionCompress & Warehouse Company, Inc., all of Wilmington, North Caro-lina, filed by Industrial Union of Marine and Shipbuilding Workers ofAmerica, CIO, be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.